Case 3:20-cv-07739-SK Document 1-14 Filed 11/02/20 Page 1 of 4




                      EXHIBIT N
         Case 3:20-cv-07739-SK Document 1-14 Filed 11/02/20 Page 2 of 4

                              DEPARTMENT OF THE TREASURY
                                     WASHINGTON, D.C. 20220




                                             July 17, 2020

                                             Re: 2020-07-080



Mr. Lee Fang
The Intercept
6-04 Mission Street – 7th Floor
San Francisco, CA 94195

Email: lee.fang@firstlookmedia.net

Dear Mr. Fang:

This concerns your Freedom of Information Act (FOIA) request submitted to the Department of
the Treasury, dated, July 13, 2020. You seek, “copies of written agreements and reports filed
under the Intergovernmental Personnel Act (IPA), known as the IPA Mobility Program, for all
officials at the Office of the Secretary appointed under this program during the period of Jan.
21, 2017 through July 10, 2020 to this agency. You further indicate, “I am seeking any filings
related to §334.106, §334.107, §334.108 and §334.103 of the law, which include any written
agreements between personnel & agency outlining the responsibilities for personnel,
organization documents submitted to obtain eligibility certification under the program, and
documents submitted for personnel in compliance with the IPA program, including ethics
statements. In addition, you also seeking a list of names of officials hired through the IPA
program to this agency.

In an e-mail dated, July 17, 2020, you clarified the scope of you request, by indicating, you seek
IPA agreements for the following: Office of the Secretary, Commissioner of Internal Revenue
Service, Office of the Comptroller of the Currency, Under Secretary of Terrorism and Financial
Intelligence.

I have initiated a search within Departmental Offices (DO), for records that would be responsive
to your request. I will make every effort to provide you with a timely response; however, please
be advised that unusual circumstances exist regarding the search for and review of potentially
responsive records. The unusual circumstances are due to the consultation required between
two or more program offices and/or a search is expected to result in voluminous records and/or a
search is required to be conducted for records stored in field offices or warehouses off site;
therefore, an additional processing extension of (10) days is required to process your request.
As with all FOIA requests, I invite you to consider contacting our office to discuss limiting the
scope of your request which could significantly reduce the processing time of your request.
         Case 3:20-cv-07739-SK Document 1-14 Filed 11/02/20 Page 3 of 4




You may seek dispute resolution services from our Treasury FOIA Public Liaison by contacting
Paul Levitan, Director, FOIA and Transparency at (202) 622-8098 or email
FOIAPL@treasury.gov.

A FOIA Public Liaison is a supervisory official to whom FOIA requesters can raise questions or
concerns about the agency’s FOIA process. FOIA Public Liaisons can explain agency records,
suggest agency offices that may have responsive records, provide an estimated date of
completion, and discuss how to reformulate and/or reduce the scope of requests in order to
minimize fees and expedite processing time.

If you are unable to resolve your FOIA dispute through our FOIA Public Liaison, the Office of
Government Information Services (OGIS) also mediates disputes between FOIA requesters and
federal agencies as a non-exclusive alternative to litigation. If you wish to contact OGIS, you
may contact the agency directly at the following address, emails, fax or telephone numbers:

              Office of Government Information Services
              National Archives and Records Administration
              8601 Adelphi Road – OGIS
              College Park, MD 20740-6001
              Email: ogis@nara.gov
              Telephone: 202-741-5770
              Toll free: 1-877-684-6448
              Fax: 202-741-5769

Your request has also been routed to the Internal Revenue Service (IRS) and the Office of the
Comptroller of the Currency (OCC), for processing and direct response to you. Further inquiries
to IRS and OCC should be forwarded to the address below:

              Internal Revenue Service
              IRS FOIA Request, Stop 211
              P.O. Box 621506
              Atlanta, GA 30362-3006

              Office of the Comptroller of the Currency
              Suite 3-E218
              400 7the Street, S.W.
              Washington, D.C. 20219




                                               2
         Case 3:20-cv-07739-SK Document 1-14 Filed 11/02/20 Page 4 of 4




You may reach me concerning the processing of your request within Departmental Offices via
telephone at 202-622-0930, extension 2; or via email at FOIA@treasury.gov. Please reference
the FOIA number at the top of the page when contacting our office about this request.

                                           Sincerely,



                                           Cawana Pearson
                                           FOIA Case Manager, FOIA and Transparency
                                           Privacy, Transparency, and Records (PTR)




                                              3
